Citation Nr: 0207529	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  95-30 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active duty service from May 1967 to August 
1969.

This appeal arises from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in which the RO denied the 
veteran's claim seeking an increased rating for service-
connected post-traumatic stress disorder (PTSD), evaluated as 
10 percent disabling.  The veteran appealed.  In July 1999, 
the Board remanded the claim.  In January 2002, the RO 
increased the veteran's PTSD evaluation to 30 percent.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

The veteran's service-connected PTSD renders him demonstrably 
unable to obtain or retain employment. 


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.132, and 
Diagnostic Code 9411, as in effect prior to November 7, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date .  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's May 1995 decision, and the August 1995 
statement of the case (SOC), that the criteria for a higher 
evaluation for PTSD had not been met.  See also January 2002 
RO decision and supplemental statement of the case.  That is 
the key issue in this case, and the Board's decision amounts 
to a full grant of the benefits sought on appeal.  Under the 
circumstances, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the veteran has been 
informed of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any obtainable 
evidence not of record that might aid his claim or that might 
be pertinent to the claim.  The RO requested all relevant 
treatment records identified by the appellant.  The veteran 
has been afforded many VA examinations for the disability in 
issue, and the Board finds that there is more than sufficient 
evidence of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In September 1993, the RO granted service connection for PTSD 
and assigned a 10 percent evaluation, with an effective date 
for service connection (and the 10 percent rating) of 
September 13, 1988.  On July 26, 1994, the veteran filed a 
claim for an increased rating.  In May 1995, the RO denied 
the claim.  In January 2002, after additional evidence was 
submitted, the RO increased the veteran's PTSD evaluation to 
30 percent, and assigned an effective date of July 26, 1994 
for the 30 percent rating.  

The Board first notes that each disability must be viewed in 
relation to its history.  See 38 C.F.R. § 4.1 (2001).  In 
this case, the medical evidence dated over one year prior to 
the date of filing of the claim (i.e., prior to July 26, 
1993, see 38 C.F.R. § 3.400(o)(2)), includes service medical 
records which were silent as to complaints, treatment or a 
diagnosis involving an acquired psychiatric disorder.  The 
medical evidence dated after separation from service shows 
that the veteran was hospitalized for psychiatric symptoms in 
June 1975 (no diagnosis) and in January 1979 (the diagnosis 
was schizophrenia).  VA outpatient treatment and hospital 
reports, dated between 1987 and July 1993, show that the 
veteran received outpatient treatment for psychiatric 
symptoms beginning in 1987, and that he was hospitalized for 
psychiatric symptoms in September 1988 and April 1993.  The 
diagnoses included schizophrenia, dysthymia, "delusional 
disorder, somatic type," adjustment disorder, atypical 
psychosis and PTSD, with the first diagnosis of PTSD 
appearing in about 1988. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to service connection has 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A global assessment of functioning (GAF) score is a score 
which reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994).

The veteran's claim for an increased rating for service-
connected PTSD, evaluated (at that time) as 10 percent 
disabling, was filed in July 1994.  During the course of the 
appeal, the rating criteria were changed.  Specifically, on 
October 8, 1996, the VA published a final rule, effective 
November 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with mental disorders.  61 Fed. 
Reg. 52695 (Oct. 8, 1996).  Under the circumstances, the 
veteran's increased rating claim is to be reviewed under the 
criteria most favorable to his claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); White v. Derwinski, 1 Vet. 
App. 519, 521 (1991). 

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, as in 
effect prior to November 7, 1996, the highest rating of 100 
percent is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or there are 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or, by reason of psychiatric symptoms, the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132.  It should be noted that the 
criteria set forth in 38 C.F.R. § 4.132, DC 9411, for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation.  See Johnson v. Brown, 7 Vet. App. 
95, 97 (1994). 

The evidence for direct consideration in evaluating the 
veteran's PTSD claim consists of VA outpatient, hospital and 
examination reports, and reports from private health care 
providers, collectively dated between July 1993 and 2001, as 
well as records from the Social Security Administration 
(SSA).  These records show that the veteran has received a 
number of psychiatric diagnoses, to include PTSD, 
schizophrenia, schizoaffective disorder, bipolar disorder, 
major depression and psychosis.  

The Board first notes that service connection is not 
currently in effect for any psychiatric disorder other than 
PTSD, and that a great deal of development has been 
undertaken, and argument advanced, over the issue of whether 
the veteran's service-connected PTSD pre-existed and caused 
any of his other psychiatric disorders.  In this regard, the 
claims files contain opinions that the veteran's PTSD is 
essentially unrelated to his psychosis.  See e.g., VA 
opinion, dated in April 1999, VA examination reports, dated 
in May 2000 and December 2001.  Other physicians have stated 
that the veteran's psychosis is secondary to his PTSD.  See 
e.g., VA hospital reports, dated in December 2000 and 
February 2001, VA examination report, dated in September 
2001, opinion of VA physician, dated in April 2001.  

In any event, after reviewing the extensive evidence in this 
case, the Board finds that there is an inadequate basis upon 
which to dissociate the veteran's psychosis symptoms from his 
PTSD symptoms at this time.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (When it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  Therefore, for the purposes of 
this opinion, all psychiatric symptoms will be presumed  to 
be attributable to the veteran's PTSD.

Given the foregoing, the issue is whether the evidence shows 
that the veteran's PTSD symptoms warrant a rating in excess 
of 30 percent.  Based on its review of the evidence, the 
Board finds that an evaluation of 100 percent is warranted 
for the veteran's PTSD.  The evidence includes a decision 
from the SSA, dated in June 1994, which indicates that the 
SSA determined that the veteran was disabled as of November 
1993 due to psychiatric symptoms.  A VA psychiatric 
examination report, dated in November 1994, shows that the 
examiner determined that the veteran was unemployable.  A VA 
examination report, dated in January 1997, shows that the 
examiner concluded that, "[The veteran] is able to work 
part-time in a non-stressful environment where the supervisor 
is friendly and he is not subject to criticism."  A 
statement from a VA physician, dated in November 2000, shows 
that the physician stated that the veteran was unemployable.  
A VA opinion, dated in December 2001, shows that the examiner 
stated that the veteran was not employable when his PTSD was 
considered together with his psychosis.  Finally, a review of 
VA outpatient, hospital and examination reports dated between 
1993 and 2001 shows that they contain GAF scores ranging from 
14 (February 1999 VA hospital report) to 60 (August 1999 VA 
hospital report).  The GAF scores dated in May 2000 and 
thereafter range from 35 to 41, with the scores between 35 
and 40 suggesting some impairment in reality testing or 
communications, or impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood.  See 
Quick Reference to the Diagnostic Criteria from DSM IV 47 
(American Psychiatric Association 1994).  A score of 41 
suggests serious symptoms or serious difficulty in social, 
occupational or school functioning.  Id.  As the most recent 
evidence of record, these scores are considered highly 
probative of the veteran's current condition.  Francisco.  
Finally, the veteran's employment history, as contained in 
his "income-net worth and employment statement" (VA Form 
21-527), received in July 1994, shows that he reported that 
he had not worked since June 1994.  He gave an employment 
history indicating that none of his last four jobs had lasted 
for more than three weeks.  See also veteran's SSA 
application, dated in February 1994.  There is no 
countervailing evidence which indicates he has worked since 
that time.  

In summary, the Board has determined that the evidence is 
inadequate to dissociate the veteran's PTSD symptoms from any 
other psychiatric symptoms at this time.  The evidence 
indicates that the veteran has not worked since June 1994.  
His most recent GAF scores have ranged between 35 and 41, 
suggesting serious symptomatology, or impairment in reality 
testing or communication or major impairment in several 
areas.  The claims files also contain the opinions of three 
physicians, as well as an SSA decision, which indicate that 
the veteran is unemployable due to psychiatric symptoms, and 
one opinion of one physician that he can work no more than 
part-time, under highly restricted conditions.  Based on the 
foregoing, the Board finds that the evidence is sufficient to 
establish that the veteran is unemployable due to his 
psychiatric symptoms, and that a 100 percent rating is 
warranted.  Johnson.  


ORDER

A 100 percent rating for PTSD is granted, subject to 
provisions governing the payment of monetary benefits.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

